IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 CYNTHIA M. YODER, CLIFFORD B.             : No. 212 MM 2017
 REPOTSKI,                                 :
                                           :
                     Petitioners           :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 SCOTT KREIGER, ESQ.,                      :
                                           :
                     Respondent            :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of February, 2018, the Petition for King’s Bench or

Extraordinary Jurisdiction is DENIED.